     CASE 0:18-cv-02301-JRT-KMM Document 64-4 Filed 01/21/20 Page 1 of 2

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


David W. Lynas, as Trustee for the         Civil File No. 18-cv-2301 JRT/KMM
next-of-kin of James C. Lynas,

                            Plaintiff,

v.

Linda S. Stang, et al.,

                            Defendants.



Exhibit 4: Chemical withdrawal questionnaire completed by MEnD staff

(Deposition exhibit 24).
CASE 0:18-cv-02301-JRT-KMM Document 64-4 Filed 01/21/20 Page 2 of 2
